UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For fiscal year ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: For the transition period from to Commission file number: 000-30780 MAX RESOURCE CORP. (Exact name of Registrant as specified in its charter) Province of Alberta, Canada (Jurisdiction of incorporation or organization) 2300  1066 West Hastings Street, Vancouver, British Columbia V6E 3X2 Canada (Address of principal executive offices) Stuart Rogers, President and CEO Max Resource Corp. 2300  1066 West Hastings Street Vancouver, British Columbia V6E 3X2 Canada Tel: (604) 689-1749 Facsimile: (604) 648-8665 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Act: None (Title of Class) Securities registered pursuant to Section 12(g) of the Act: Common Shares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the Registrants classes of capital or common stock as of the close of the period covered by the annual report: common shares as at December 31, 2013 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual or transition report, indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filero Accelerated filero Non-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Reporting Standards as issued by the International Accounting Standards Board x Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17o Item 18 o If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x MAX Resource Corp. Form 20-F Annual Report Table of Contents CONTENTS Table of Contents 3 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS 5 PART I Item 1. Identity of Directors, Senior Management and Advisers. 7 Item 2. Offer Statistics and Expected Timetable. 7 Item 3. Key Information. 7 3.A. Selected Financial Data 8 3.B. Capitalization and Indebtedness 10 3.C. Reasons for the Offer and Use of Proceeds 10 3.D. Risk Factors 10 Item 4. Information on the Company 15 4.A. History and Development of the Company 15 4.B Business Overview 18 4.C. Organizational Structure 18 4.D. Property, Plants and Equipment 19 Item 4.A. Unresolved Staff Comments 29 Item 5. Operating and Financial Review and Prospects 29 5.A. Operating Results 31 5.B. Liquidity and Capital Resources 32 5.C. Research and Development, Patents and Licenses, etc. 34 5.D. Trend Information 34 5.E. Off-balance Sheet Arrangements 34 5.F. Tabular Disclosure of Contractual Obligations 34 Item 6. Directors, Senior Management and Employees 35 6.A. Directors and Senior Management 35 6.B. Compensation 37 6.C. Board Practices 37 6.D. Employees 39 6.E. Share Ownership 39 Item 7. Major Shareholders and Related Party Transactions 40 7.A. Major Shareholders 40 7.B. Related Party Transactions 40 7.C. Interests of Experts and Counsel 41 Item 8. Financial Information 41 8.A. Consolidated Statements and other Financial Information 41 8.B. Significant Changes 41 Item 9. The Offer and Listing 41 9.A. Offering and Listing Details 41 9.B. Plan of Distribution 43 9.C. Markets 43 9.D. Selling Shareholders 43 9.E. Dilution 43 9.F. Expenses of the Issue 43 Item 10. Additional Information 43 10.A. Share Capital 43 10.B. Memorandum and Articles of Association 43 10.C. Material Contracts 44 10.D. Exchange Controls 45 10.E. Taxation 46 10.F. Dividends and Paying Agents 53 10.G. Statement by Experts 53 10.H. Documents on Display 53 10.I. Subsidiary Information 53 Item 11. Quantitative and Qualitative Disclosures About Market Risk 53 Item 12. Description of Securities Other than Equity Securities 53 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 54 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 54 Item 15. Controls and Procedures 54 Item 16. [Reserved] 55 16.A. Audit Committee 55 16.B. Code of Ethics 55 16.C. Principal Accountant Fees and Services 55 16.D. Exemptions from the Listing Standards for Audit Committees 56 16.E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 56 16.F. Change in Registrants Certifying Accountant 56 16.G. Corporate Governance 56 16.H. Mine Safety Disclosure 56 PART III FINANCIAL STATEMENTS Item 17. Financial Statements 57 Item 18. Financial Statements 57 Item 19. Exhibits 57 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 20-F and the exhibits attached hereto contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements concern the Companys anticipated results and developments in the Companys operations in future periods, planned exploration and development of its properties, plans related to its business and other matters that may occur in the future.These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management.Statements concerning reserves and mineral resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that will be encountered if the property is developed, and in the case of mineral reserves, such statements reflect the conclusion based on certain assumptions that the mineral deposit can be economically exploited.Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as expects or does not expect, is expected, anticipates or does not anticipate, plans, estimates or intends, or stating that certain actions, events or results may, could, would, might or will (or the negative and grammatical variations of any of these terms and similar expressions) be taken, occur or be achieved,) are not statements of historical fact and may be forward-looking statements.Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors which could cause actual events or results to differ from those expressed or implied by the forward-looking statements, including, without limitation: · risks related to our status as a passive foreign investment company for U.S. tax purposes; · risks related to our history of operating losses; · risks related to our lack of production history; · risks related to our limited financial resources; · risks related to our need for additional financing; · risks related to competition in the mining industry; · risks related to increased costs; · risks related to possible shortages in equipment; · risks related to mineral exploration activities; · risks related to our lack of insurance for certain activities; · risks related to all our properties being in the exploration stage; · risks related to uncertainty that our properties will ultimately be developed; · risks related to our management’s limited experience in mineral exploration; · risks related to fluctuations in precious and base metal prices; · risks related to the possible loss of key management personnel; · risks related to possible conflicts of interest; · risks related to our mineral properties being subject to prior unregistered agreements, transfers, or claims and other defects in title; · risks related to governmental and environmental regulations; · risks related to our ability to obtain necessary permits; · risks related our status as a foreign corporation; · risks related to current economic conditions; and · other risks related to our securities. This list is not exhaustive of the factors that may affect our forward-looking statements. Some of the important risks and uncertainties that could affect forward-looking statements are described further in the sections entitled Risk Factors, Information on the Company and Operating and Financial Review and Prospects and in the exhibits attached to this Annual Report on Form 20-F.Should one or more of these risks and uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in the forward-looking statements.The Companys forward-looking statements are based on beliefs, expectations and opinions of management on the date the statements are made and the Company does not assume any obligation to update forward-looking statements if circumstances or managements beliefs, expectations or opinions change, except as required by law. For the reasons set forth above, investors should not place undue reliance on forward-looking statements. All references in this Report on Form 20-F to the terms we, our, us, the Company and MAX refer to MAX Resource Corp. and its subsidiary. CAUTIONARY NOTE TO U.S. INVESTORS REGARDING RESOURCE AND RESERVE ESTIMATES Certain disclosure in this Annual Report on Form 20-F has been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of the United States securities laws.The terms 5 mineral reserve, proven mineral reserve and probable mineral reserve are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101  Standards of Disclosure for Mineral Projects (NI 43-101) and the Canadian Institute of Mining, Metallurgy and Petroleum (the CIM) - CIM Definition Standards on Mineral Resources and Mineral Reserves , adopted by the CIM Council, as amended. These definitions differ from the definitions in United States Securities and Exchange Commission (SEC) Industry Guide 7 under the United States Securities Act of 1933, as amended (the Securities Act).Under SEC Industry Guide 7 standards, a final or bankable feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms mineral resource, measured mineral resource, indicated mineral resource and inferred mineral resource are defined in and required to be disclosed by NI 43-101; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. Inferred mineral resources have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable.Disclosure of contained ounces in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute reserves by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this Annual Report on Form 20-F and the documents incorporated by reference herein contain descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. Conversion Table In this Annual Report a combination of Imperial and metric measures are used.Conversions from Imperial measure to metric and from metric to Imperial are provided below: Imperial Measure Metric Unit Metric Measure Imperial Unit 2.47 acres 1 hectare 0.4047 hectares 1 acre 3.28 feet 1 meter 0.3048 meters 1 foot 0.62 miles 1 kilometer 1.609 kilometers 1 mile 0.032 ounces (troy) 1 gram 31.1 grams 1 ounce (troy) 1.102 tons (short) 1 tonne 0.907 tonnes 1 ton 0.029 ounces (troy)/ton 1 gram/tonne 34.28 grams/tonne 1 ounce (troy/ton) CURRENCY AND EXCHANGE RATES Unless otherwise indicated, all references in this Annual Report on Form 20-F are to Canadian dollars. The following table sets out the exchange rates for one United States dollar (US$) expressed in terms of one Canadian dollar (Cdn$) based on the average exchange rates (based on the average of the exchange rates on the last day of each month in such periods) for the five most recent financial years and the range of high and low exchange rates for the previous six months as obtained from the Bank of Canada. Average for the period March February January December November October High for the period Low for the period The noon exchange rate on April 25, 2014 as reported by the Bank of Canada for the conversion of United States dollars into Canadian dollars was US$1.00 Cdn $1.1042 6 PART I Item 1. Identity of Directors, Senior Management and Advisers. Not Applicable. Item 2. Offer Statistics and Expected Timetable. Not Applicable. Item 3. Key Information. We were incorporated as Proven Capital Corp. on April 25, 1994 under the Business Corporations Act of Alberta (the Alberta BCA). We changed our name to Cedar Capital Corp. on January 10, 1995 and subsequently to Vancan Capital Corp. on February 12, 2002. On May 14, 2004, we changed our name to Max Resource Corp. On June 27, 2007 we were registered as an extra-provincial company with the Registrar of Companies in British Columbia, pursuant to the Business Corporations Act of British Columbia (BCABC). We are in the business of mineral property exploration and development.The recoverability of amounts recorded for mineral properties and related deferred costs is dependent upon the discovery of economically recoverable reserves, our ability to obtain necessary financing to complete the development, and future production or proceeds from the disposition thereof.We will depend almost exclusively on outside capital to complete the exploration and development of our mineral properties.Such outside capital will include the sale of additional stock.There can be no assurance that capital will be available as necessary to meet these continuing exploration and development costs or, if the capital is available, that it will be on terms acceptable to us.The issuances of additional stock by the Company may result in a significant dilution in the equity interests of our current stockholders.If we are unable to obtain financing in the amounts and on terms deemed acceptable, our business and future success may be adversely affected.Our ability to continue operations as a going concern is dependent upon our ability to obtain necessary financing.To date, we have not generated any revenues from operations and will require additional funds to meet our obligations and the costs of our operations.As a result, significant losses are anticipated prior to the generation of any profits. We are a reporting issuer in British Columbia and Alberta and trade in Canada on the TSX Venture Exchange under the symbol MXR .We are quoted in the United States on the OTCQB tier of the OTC Link under the symbol MXROF .We were listed on the Frankfurt Stock Exchange on March 2, 2006 under the symbol M1D . 7 3.A. Selected Financial Data The selected financial data of the Company and the information in the following table for the years ended December 31, 2013, December 31, 2012, December 31, 2011 and December 31, 2010 was derived from the audited consolidated financial statements of the Company audited by DMCL CA, LLP, independent Registered Public Accountant, as indicated in their report which is included elsewhere in this Annual Report on Form 20-F. The information in the following tables should be read in conjunction with the information appearing under the heading Item 5. Operating and Financial Review and Prospects and the audited consolidated financial statements under the heading "Item 18. Financial Statements" and related notes thereto.Historical results from any prior period are not necessarily indicative of results to be expected for any future period. The following table of selected financial data has been derived from audited financial statements prepared in accordance with International Financial Reporting Standards(IFRS), which differs in certain respects from the principles the Company would have followed had its consolidated financial statements been prepared in accordance with generally accepted accounting principles in the United States. International Financial Reporting Standards (Cdn$ in 000, except per share data) Revenue Nil Nil Nil Nil Net and comprehensive loss for the year Earnings (loss) per share Dividends per shares Nil Nil Nil Nil Working capital Mineral properties Long term debt Nil Nil Nil Nil Total assets Shareholders equity Consolidated Statements of Cash Flows Operating activities Cash used per IFRS Investing activities Cash used (provided) per IFRS Financing Activities Cash provided per IFRS Nil Nil Nil See the heading Currency and Exchange Rates above for disclosure of exchange rates between Canadian dollars and United States dollars.Unless indicated otherwise, all references to dollars in this Annual Report on Form 20-F are to Canadian dollars. Accounting Standards International Financial Reporting Standards In February 2008, the Canadian Accounting Standards Board confirmed that publicly accountable enterprises are required to adopt IFRS for fiscal years beginning on or after January 1, 2011. Accordingly, the Company changed from Canadian generally accepted accounting principles (Canadian GAAP) reporting and commenced reporting under IFRS effective January 1, 2010 with restatement of comparative information presented. The conversion to IFRS from Canadian GAAP affects the Companys reported financial position and results of operations and comprehensive income (loss) and affects the Companys accounting policies, internal control over financial reporting and disclosure controls and procedures. Accounting Standards Issued not yet in effect New standard IFRS 9 Financial Instruments This new standard is a partial replacement of IAS 39 Financial Instruments: Recognition and Measurement.IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, replacing the multiple 8 rules in IAS 39. The approach in IFRS 9 is based on how an entity manages its financial instruments in the context of its business model and the contractual cash flow characteristics of the financial assets. The new standard also requires a single impairment method to be used, replacing the multiple impairment methods in IAS 39.IFRS 9 is effective for annual periods beginning on or after January 1, 2013. New standard IFRS 10 Consolidated Financial Statements This new standard will replace IAS 27 Consolidated and Separate Financial Statements, and SIC-12 Consolidation  Special Purpose Entities.Concurrent with IFRS 10, the IASB issued IFRS 11 Joint Ventures; IFRS 12 Disclosures of Involvement with Other Entities; IAS 27 Separate Financial Statements, which has been amended for the issuance of IFRS 10 but retains the current guidance for separate financial statements; and IAS 28 Investments in Associates and Joint Ventures, which has been amended for conforming changes based on the issuance of IFRS 10 and IFRS 11. IFRS 10 uses control as the single basis for consolidation, irrespective of the nature of the investee, eliminating the risks and rewards approach included in SIC-12, and requires continuous assessment of control over an investee. The above consolidation standards are effective for annual periods beginning on or after January 1, 2013. IFRS 11, Joint Arrangements IFRS 11 requires a venturer to classify its interest in a joint arrangement as a joint venture or joint operation.Joint ventures will be accounted for using the equity method of accounting whereas for a joint operation the venture will recognize its share of the assets, liabilities, revenue and expenses of the joint operation. Under existing IFRS, entities have the choice to proportionately consolidate or equity account for interests in joint ventures. IFRS 11 supersedes lAS 31, Interests in Joint Ventures, and SIC-13, Jointly Controlled Entities-Non-monetary Contributions by Venturers. IFRS 12, Disclosure of Interests in Other Entities IFRS 12 establishes disclosure requirements for interests in other entities, such as joint arrangements, associates, special purpose vehicles and off balance sheet vehicles. The standard carries forward existing disclosures and also introduces significant additional disclosure requirements that address the nature of, and risks associated with, an entity's interests in other entities. IFRS 13 Fair Value Measurement IFRS 13 is a comprehensive standard for fair value measurement and disclosure requirements for use across all IFRS standards. The new standard clarifies that fair value is the price that would be received to sell an asset, or paid to transfer a liability in an orderly transaction between market participants, at the measurement date. It also establishes disclosures about fair value measurement. Under existing IFRS, guidance on measuring and disclosing fair value is dispersed among the specific standards requiring fair value measurements and in many cases does not reflect a clear measurement basis or consistent disclosures. New interpretation IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine This new IFRIC clarifies when production stripping should lead to the recognition of an asset and how that asset should be measured, both initially and in subsequent periods.IFRIC 20 is effective for annual periods beginning on or after January 1, 2013. Amendments to IAS 32 Financial Instruments: Presentation These amendments address inconsistencies when applying the offsetting requirements, and is effective for annual periods beginning on or after January 1, 2014. The Company has not early adopted these revised standards and is currently assessing the impact that these standards will have on its consolidated financial statements. Other accounting standards or amendments to existing accounting standards that have been issued but have future effective dates are either not applicable or are not expected to have a significant impact on the Companys financial statements. TRANSITION TO IFRS The Companys first audited consolidated financial statements prepared in accordance with IFRS were prepared for the year ended December 31, 2011 with comparative information for the year ended December 31, 2010 and at January 1, 2010 (the Companys Transition Date). 9 An explanation of how the transition from previous Canadian GAAP to IFRS has affected the Companys financial position and comprehensive loss is set out in the Note 16 to the audited consolidated financial statements for the year ended December 31, 2011. The accounting policies set out in Note 2 to the audited consolidated financial statements for the year ended December 31, 2011 have been applied in preparing those statements and in the comparative information presented in those financial statements for the year ended December 31, 2010 and in the preparation of an opening IFRS statement of financial position at the Transition Date. FIRST TIME ADOPTION OF IFRS The Company adopted IFRS effective on the Transition Date. Under IFRS 1 - First Time Adoption of International Financial Reporting Standards (IFRS 1), the IFRS standards are applied retrospectively at the Transition Date with all adjustments to assets and liabilities as stated under Canadian GAAP taken to deficit, with IFRS 1 providing for certain optional and mandatory exemptions to this principle. The Company has elected to apply the following optional exemptions: Share-based payment transactions IFRS 1 allows that full retrospective application may be avoided for certain share-based instruments depending on the grant date, vesting terms and settlement of any real liabilities. A first-time adopter can elect to not apply IFRS 2 to share-based payments granted after November 7, 2002 that vested before the Transition Date. The Company has elected this exemption and will apply IFRS 2 to only unvested share options as at the Transition Date. Business Combinations IFRS 1 allows that a first-time adopter may elect not to apply IFRS 3 Business Combinations (IFRS 3) retrospectively to business combinations prior to the Transition Date avoiding the requirement to restate prior business combinations. The Company has elected to apply IFRS 3 only to business combinations that occur on or after January 1, 2010. Effects of Changes in Foreign Exchange Rates IAS 21 The Effects of Changes in Foreign Exchange Rates has not been applied to cumulative translation differences that existed at the date of transition to IFRS.The Company has eliminated the cumulative translation difference and adjusted retained earnings by the same amount at the date of transition to IFRS. If, subsequent to adoption, a foreign operation is disposed of, the translation differences that arose before the date of transition to IFRS will not affect the gain or loss on disposal. 3.B. Capitalization and Indebtedness Not Applicable. 3.C. Reasons for the Offer and Use of Proceeds Not Applicable. 3.D. Risk Factors Any investment in our common shares involves a high degree of risk.You should consider carefully the following information before you decide to buy our common shares.If any of the events discussed in the following risk factors actually occurs, our business, financial condition or results of operations would likely suffer.In this case, the market price of our common shares could decline, and you could lose all or part of your investment in our shares.In particular, you should consider carefully the following risk factors: We have a history of losses. We have historically incurred losses and have no revenue from operations. We incurred losses from operations of $1,094,521 for the fiscal year ended December 31, 2013 and losses of $1,840,099 and $1,112,646 for the fiscal years ended December 31, 2012 and 2011, respectively. As of December 31, 2013, we had a cumulative deficit of $ 13,967,252 (December 31, 2012: $12,872,731). There can be no assurance that either the Company or our subsidiary will achieve profitability in the future or at all. 10 We have not identified any commercially viable mineral deposits. We have not commenced development or commercial production on any of our properties. We have no history of earnings or cash flow from operations. We do not have a line of credit and our only present source of funds available may be through the sale of our equity shares or assets. Even if the results of exploration are encouraging, we may not have the ability to raise sufficient funds to conduct further explorations to determine whether a commercially mineable deposit exists on any of our properties. While additional working capital may be generated through the issuance of equity or debt, the sale of properties or possible joint venturing of the properties, we cannot assure you that any such funds will be available for operations on acceptable terms, if at all. Very few mineral properties are ultimately developed into producing mines. At present, none of our properties have a known body of ore and all our proposed exploration programs are an exploratory search for ore .The business of exploration for minerals and mining involves a high degree of risk.Few properties that are explored are ultimately developed into producing mines.Most exploration projects do not result in the discovery of commercially mineable deposits of ore. Substantial expenditures will be required for us to establish ore reserves through drilling, to develop metallurgical processes, to extract the metal from the ore and to develop the mining and processing facilities and infrastructure at any site chosen for mining. Although substantial benefits may be derived from the discovery of a major mineral deposit, no assurance can be given that we will discover minerals in sufficient quantities to justify commercial operations or that we can obtain the funds required for development on a timely basis.The economics of developing precious and base metal mineral properties is affected by many factors including the cost of operations, variations in the grade of ore mined, fluctuations in metal markets, costs of processing equipment and other factors such as government regulations, including regulations relating to royalties, allowable production, importing and exporting of minerals and environmental protection. Additional financing may be needed for our business operations. As at December 31, 2013, we had cash and cash equivalents on hand of $203,229.We completed a private placement for gross proceeds of $316,000 in March 2014 and now have sufficient working capital to fund our exploration activities on our mineral properties through fiscal 2014.Our business plan calls for significant expenses in connection with the acquisition and exploration of mineral claims.While we believe we have sufficient working capital to fund our activities through our 2014 fiscal year, we will require additional financing to sustain our business operations if we are not successful in earning revenues once we complete exploration on any mineral properties we acquire. We do not currently have any arrangements for financing and we can provide no assurance to investors that we will be able to find such financing if required.We believe the only realistic source of future funds presently available to us is through the sale of equity capital.Any sale of share capital will result in dilution to existing shareholders. Mineral exploration involves a high degree of risk against which we are not currently insured. Unusual or unexpected rock formations, formation pressures, fires, power outages, labour disruptions, flooding, cave-ins, landslides and the inability to obtain suitable or adequate machinery, equipment or labour are risks involved in the operation of mines and the conduct of exploration programs.We have relied on and will continue to rely upon consultants and others for exploration expertise. It is not always possible to fully insure against such risks and we may decide not to take out insurance against such risks as a result of high premiums or other reasons.Should such liabilities arise, they could reduce or eliminate any future profitability and result in increasing costs and a decline in the value of our common stock. We may require permits and licenses that we may not be able to obtain. Our operations may require licenses and permits from various governmental authorities.There can be no assurance that we will be able to obtain all necessary licenses and permits that may be required to conduct exploration, development and mining operations at any projects we acquire. Our plan of operation for our properties is subject to unexpected delays. Our exploration activities will be subject to the risk of unanticipated delays including permitting its contemplated projects. Such delays may be caused by fluctuations in commodity prices, mining risks, difficulty in arranging needed financing, unanticipated permitting requirements or legal obstruction in the permitting process by project opponents. In addition to adding to project capital costs (and possibly operating costs), such delays, if protracted, could result in a write-off of all or a portion of the carrying value of the delayed project. 11 Our properties may not have been examined in detail by a qualified mining engineer or geologist. Our properties are in an exploratory stage.As a result, they may not have been examined in detail by a qualified mining engineer or geologist who could quantify exactly what their economic potential or value, if any, is. The Company may be adversely affected by fluctuations in metal prices. Our business activities are significantly affected by the prices of precious metals and base metals on international markets.The price of minerals affects our ability to raise financing, the commercial feasibility of our properties, the future profitability of our properties should they be developed and our future business prospects.The prices of precious metals and base metals fluctuate widely and are affected by numerous factors beyond our control, including expectations with respect to the rate of inflation, the strength of the U.S. dollar and of other currencies, interest rates, and global or regional political or economic crisis. The demand for and supply of precious metals and base metals may affect precious metals and base metals prices but not necessarily in the same manner as supply and demand affect the prices of other commodities. In April 2013, gold and silver experienced a dramatic price drop over a two week period that resulted in a negative outlook for junior exploration companies such as ours that has continued into 2014. This will make it difficult for us to raise significant equity capital in the immediate short term and possibly longer should the market for precious and other metals continue to remain volatile. The resource industry is very competitive. Significant competition exists for the limited number of property acquisition opportunities available.As a result of this competition, some of which is with large established mining companies with substantial capabilities and greater financial and technical resources than our Company, we may be unable to acquire attractive mining properties on terms we consider acceptable. Competition in the precious and base metals mining industry is primarily for mineral rich properties which can be developed and exploited economically; the technical expertise to find, develop, and produce such properties; the labor to operate the properties; and the capital for the purpose of funding such properties.Many competitors not only explore for and mine precious and base metals and minerals but conduct refining and marketing operations on a worldwide basis.Such competition may result in our being unable to acquire desired properties, to recruit or retain qualified employees or to acquire the capital necessary to fund our operations and develop our properties.Our inability to compete with other mining companies for these resources may have a material adverse effect on our results of operation and business.There can be no assurance that our exploration and acquisition programs will yield any reserves or result in any commercial mining operation. Our operations may be adversely affected by environmental regulations. Our operations may be subject to environmental regulations promulgated by government agencies from time to time.Environmental legislation provides for restrictions and prohibitions on spills, release or emissions of various substances produced in association with certain mining industry operations, such as seepage from tailings disposal areas, which would result in environmental pollution.A breach of such legislation may result in the imposition of fines and penalties.In addition, certain types of operations require the submission and approval of environmental impact assessments.Environmental legislation is evolving in a manner, which means that standards, enforcement, fines and penalties for non-compliance are more stringent.Environmental assessments of proposed projects carry a heightened degree of responsibility for us and our directors, officers and consultants.The cost of compliance with changes in governmental regulations has a potential to reduce the profitability of our operations.We do not maintain environmental liability insurance. There are differences in U.S. and Canadian reporting of reserves and resources. The Companys reserve and resource estimates are not directly comparable to those made in filings subject to SEC reporting and disclosure requirements, as the Company generally reports reserves and resources in accordance with Canadian practices. These practices are different from those used to report reserve and resource estimates in reports and other materials filed with the SEC.It is Canadian practice to report measured, indicated and inferred resources, which are not permitted in disclosure filed with the SEC by United States issuers. In the United States, mineralization may not be classified as a "reserve" unless the determination has been made that the mineralization could be economically and legally produced or extracted at the time the reserve determination is made.United States investors are cautioned not to assume that all or any part of measured or indicated resources will ever be converted into reserves. Further, "inferred resources" have a great amount of uncertainty as to their existence and as to whether they can be mined 12 legally or economically. Disclosure of "contained ounces" is permitted disclosure under Canadian regulations; however, the SEC permits issuers to report "resources" only as in-place tonnage and grade without reference to unit of metal measures. Accordingly, information concerning descriptions of mineralization, reserves and resources contained in this Annual Report on Form 20-F, or in the documents incorporated herein by reference, may not be comparable to information made public by United States companies subject to the reporting and disclosure requirements of the SEC. As a foreign private issuer, our shareholders may have less complete and timely data. We are a foreign private issuer as defined in Rule3b-4 under the United States Securities Exchange Act of 1934, as amended (the Exchange Act).We are accordingly exempt from Sections14(a), 14(b), 14(c), 14(f) and 16 of the Exchange Act pursuant to Rule3a12-3 of the Exchange Act.Therefore, we are not required to file a Schedule 14A proxy statement in relation to the annual meeting of shareholders.The submission of proxy and annual meeting of shareholder information on Form 6-K may result in shareholders having less complete and timely information in connection with shareholder actions. The exemption from Section 16 rules regarding reports of beneficial ownership and purchases and sales of common shares by insiders and restrictions on insider trading in our securities may result in shareholders having less data and there being fewer restrictions on insiders activities in our securities. We are subject to risks related to recent market events and conditions Recent market events and conditions, including disruptions in the international credit markets and other financial systems and the deterioration of global economic conditions, could impede the Companys access to capital or increase the cost of capital. Throughout 2009, 2010 and 2011, the U.S.credit markets experienced serious disruption due to a deterioration in residential property values, defaults and delinquencies in the residential mortgage market (particularly, sub-prime and non-prime mortgages) and a decline in the credit quality of mortgage backed securities. These problems led to a slow-down in residential housing market transactions, declining housing prices, delinquencies in non-mortgage consumer credit and a general decline in consumer confidence. These conditions caused a loss of confidence in the broader U.S. and global credit and financial markets and resulting in the collapse of, and government intervention in, major banks, financial institutions and insurers and creating a climate of greater volatility, less liquidity, widening of credit spreads, a lack of price transparency, increased credit losses and tighter credit conditions which continued throughout 2012 and 2013 with continued uncertainty in the European marketplace and continued uncertainty surrounding the fiscal cliff and United States government spending cuts. These unprecedented disruptions in the current credit and financial markets have had a significant material adverse impact on a number of financial institutions and have limited access to capital and credit for many smaller companies. These disruptions could, among other things, make it more difficult for us to obtain, or increase its cost of obtaining, capital and financing for its operations.The Companys access to additional capital may not be available on terms acceptable to it or atall. Further, as a result of on-going global financial conditions, numerous financial institutions have gone into bankruptcy or have been rescued by government authorities. As such, the Company is subject to the risk of loss of its deposits with financial institutions that hold the Companys cash. We are subject to risk related to general global economic conditions The recent unprecedented events in global financial markets have had a profound impact on the global economy. Many industries, including the gold mining industry, are impacted by these market conditions. Some of the key impacts of the current financial market turmoil include contraction in credit markets resulting in a widening of credit risk, devaluations and high volatility in global equity, commodity, foreign exchange and precious metal markets, and a lack of market liquidity. A continued or worsened slowdown in the financial markets or other economic conditions, including but not limited to, · consumer spending, · employment rates, · business conditions, · inflation, · fuel and energy costs, · consumer debt levels, · lack of available credit, · the state of the financial markets, · interest rates, · and tax rates may adversely affect our growth and profitability. 13 Specifically: The global credit/liquidity crisis could impact the cost and availability of financing and our overall liquidity; the volatility of gold prices may impact our potential revenues, profits and cash flow; volatile energy prices, commodity and consumables prices and currency exchange rates impact potential production costs;and the devaluation and volatility of global stock markets impacts the valuation of our equity securities. These factors could have a material adverse effect on our financial condition and results ofoperations. The trading market for our shares is not always liquid. Although our shares trade on the TSX Venture Exchange, the Frankfurt Stock Exchange and the OTCQB tier of the OTC Link, the volume of shares traded at any one time can be limited, and, as a result, there may not be a liquid trading market for our shares.In addition, trading volumes in our common shares can be volatile and if the trading volume of our common shares experiences significant changes, the price of our common shares could be adversely affected.The price of our common shares could also be significantly affected by factors, many of which are beyond our control. We do not intend to pay cash dividends. We have never, and we do not have any intention of paying cash dividends in the foreseeable future. In particular, there can be no assurance that our Board of Directors will ever declare cash dividends, which action is completely within their discretion. Economic conditions and fluctuation and volatility of stock price may negatively impact shareholder value The market price of our common shares is highly volatile. If investors interest in the sector in which we operate declines, the price for our common shares would likely also decline. In addition, trading volumes in our common shares can be volatile and if the trading volume of our common shares experiences significant changes, the price of our common shares could be adversely affected. The price of our common shares could also be significantly affected by other factors, many of which are beyond our control. Fluctuations in economic conditions, such as the continuing downturn in the global economy, may also significantly affect our ability to meet our objectives which could adversely affect our share price. Our securities may be subject to penny stock regulation. Our stock is subject to penny stock rules as defined in Rule 15-9 of the Exchange Act.The Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks.Our common shares are subject to these penny stock rules.Transaction costs associated with purchases and sales of penny stocks are likely to be higher than those for other securities.Penny stocks generally are equity securities with a price of less than U.S. $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customers account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customers confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from such rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchasers written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for our common shares in the United States and shareholders may find it more difficult to sell their shares. Our Passive Foreign Investment Company (PFIC) status has possible adverse tax consequences for U.S. investors. Current holders of and potential investors in our common shares who are U.S. taxpayers should be aware that we believe we were a passive foreign investment company (PFIC) for the year ended December 31, 2013, and may continue to be a PFIC in future years.If we are a PFIC for any year during a U.S. taxpayers holding period, then such U.S. taxpayers generally will be required to treat any so-called excess distribution received on its common shares, or any gain realized upon a disposition of common shares, as ordinary income and to pay an interest charge on a portion of such distributions or 14 gain, unless the taxpayer makes a qualified electing fund (QEF) election or a mark-to-market election with respect to our shares.In certain circumstances, the sum of the tax and the interest charge may exceed the amount of the excess distribution received, or the amount of proceeds of disposition realized, by the taxpayer.A U.S. taxpayer who makes a QEF election generally must report on a current basis its share of our net capital gain and ordinary earnings for any year in which we are a PFIC, whether or not we distribute any amounts to its shareholders.However, U.S. taxpayers should be aware that there can be no assurance that we will satisfy record keeping requirements that apply to a QEF, or that we will supply U.S. taxpayers with information that such U.S. taxpayers require to report under the QEF rules, in event that we are a PFIC and a U.S. taxpayers wishes to make a QEF election.Thus, U.S. taxpayers may not be able to make a QEF election with respect to their common shares.Each U.S. taxpayer should consult its own financial advisor, legal counsel, or accountant regarding the availability of, and procedure for making, a QEF election.A U.S. taxpayer who makes the mark-to-market election generally must include as ordinary income each year the excess of the fair market value of the common shares over the taxpayers basis therein.U.S. taxpayers are advised to seek the counsel of their professional tax advisors.This paragraph is qualified in its entirety by the discussion below under the heading TaxationCertain United States Federal Income Tax Considerations.Each U.S. taxpayer should consult his or her own tax advisor regarding the U.S. federal, U.S. state and local, and non-U.S. tax consequences of the PFIC rules and the acquisition, ownership, and disposition of our common shares. We are a foreign corporation and most of our directors and officers are outside of the United States, which may make enforcement of civil liabilities difficult. We are incorporated under the laws of the Province of Alberta, Canada and registered extra-provincially in the Province of British Columbia, Canada.All of our directors and officers are residents of Canada, with the exception of Clancy Wendt (who resides in the United States), and part of our assets are located outside of the United States.Consequently, it may be difficult for United States investors to effect service of process within the United States upon those directors or officers who are not residents of the United States, or to realize in the United States upon judgments of United States courts predicated upon civil liabilities under the Exchange Act.A judgment of a US court predicated solely upon such civil liabilities would probably be enforceable in Canada by a Canadian court if the US court in which the judgment was obtained had jurisdiction, as determined by the Canadian court, in the matter.There is substantial doubt whether an original action could be brought successfully in Canada against any of such persons or us predicated solely upon such civil liabilities. The loss of key management personnel may adversely affect our business and results of operations. The success of our operations and activities is dependent to a significant extent on the efforts and abilities of our management team, particularly our Chief Executive Officer (CEO), Stuart Rogers. Investors must be willing to rely to a significant extent on their discretion and judgment. Certain directors may be in a position of conflicts of interest. Certain members of our board also serve as directors of other companies involved in natural resource exploration and development. Consequently, there exists the possibility that those directors may be in a position of conflict. Any decision made by those directors will be made in accordance with their duties and obligations to deal fairly and in good faith of our company and such other companies. In addition, such directors will declare, and refrain from voting on, any matter in which such directors may have a conflict of interest. Item 4. Information on the Company 4.A History and Development of the Company We were incorporated as Proven Capital Corp. on April 25, 1994 under the Business Corporations Act of Alberta. We changed our name and consolidated our share capital as set forth below on the following dates: Date Name Consolidation (Old:New) April 25, 1994 Proven Capital Corp. Not applicable January 10, 1995 Cedar Capital Corp. Not applicable February 12, 2002 Vancan Capital Corp. 4:1 May 14, 2002 MAX Resource Corp. Not applicable On June 27, 2007 we were registered as an extra-provincial company with the Registrar of Companies in British Columbia, pursuant to the Business Corporations Act of British Columbia. We have an authorized capital of an unlimited number of common shares and an unlimited number of preferred shares, none of which preferred shares are issued. 15 The trading symbol for the Company on the TSX Venture Exchange is MXR with the symbol on the OTCQB tier of the OTC Link being MXROF.The trading symbol on the Frankfurt Exchange is M1D. We are a reporting issuer in the United States and our annual report and Form 6-K filings can be found on the SECs EDGAR system at www.sec.gov .
